      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 1 of 36



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                              DISTRICT OF IDAHO
10                                ----oo0oo----
11

12   ZACKERY KING, an individual,            No. 1:20-cv-00224-WBS
13                 Plaintiff,

14        v.                                 MEMORANDUM AND ORDER RE:
                                             CROSS MOTIONS FOR SUMMARY
15   DARIGOLD INC.,                          JUDGMENT & MOTIONS TO SEAL
16                 Defendant.

17

18                                ----oo0oo----

19              Plaintiff Zackery King (“plaintiff”) brings this action

20   against defendant Darigold, Inc. (“Darigold”), seeking damages

21   under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

22   12101, et seq., and the Idaho Human Rights Act (“IHRA”), Idaho

23   Code § 67-5901, et seq., after his employment was terminated and

24   after he was allegedly forced to undergo medical examinations

25   which were not job-related or consistent with business necessity.

26              Presently before the court are Darigold’s Motion for

27   Summary Judgment (Defs.’ Mot. for Summ. J. (Docket No. 34)),

28   plaintiff’s Motion for Partial Summary Judgment (Pl.’s Mot. for
                                         1
      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 2 of 36



 1   Summ. J. (Docket No. 37)), Darigold’s Motion to Seal Exhibits 2-

 2   5, 8, 10, 12–15, 17–18, 21-22 and 28 to the Declaration of Karin
 3   Jones in Support of Defendant’s Motion for Summary Judgment
 4   (Def’s. Mot. to Seal (Docket No. 35)), and plaintiff’s Motion to
 5   Seal Exhibits D, E, and K to the Declaration of Jeremiah Hudson
 6   in Support of Plaintiff’s Motion for Summary Judgment and Exhibit
 7   B to the Supplemental Declaration of Jeremiah Hudson in Support
 8   of Plaintiff’s Response to Defendant’s Motion for Summary

 9   Judgment.   (See Pl.’s Mot. to Seal (Docket No. 38).)1
10   I.   Factual and Procedural Background

11               Plaintiff began his employment at Darigold around April

12   16, 2010.   (Pl.’s Statement of Undisputed Facts (“Pl.’s SUF”) at

13   1 (Docket No. 37-2).)     Approximately six months after he began

14   working for Darigold, plaintiff became a Butter Churn Operator.

15   (See id. at 2.)    Darigold has only one Butter Churn Operator

16   working per shift, and that person is responsible for operating

17   two butter churns simultaneously and also covering for the Bulk

18   Packer Operator during that employee’s meal and rest breaks.

19   (Def.’s Statement of Undisputed Facts (“Def.’s SUF”) at 2(b)

20   (Docket No. 34-2).)     As part of their duties, Butter Churn

21   Operators must be able to occasionally lift, move and/or carry 55

22

23        1    Both parties move for summary judgment on the two
     counts identified in plaintiff’s complaint. Plaintiff has styled
24   his motion a Motion for Partial Summary Judgment because even if
     he prevailed, he would still have to prove damages. (See Pl.’s
25   Reply in Supp. of Mot. for Summ. J. at 4 (Docket No. 46).) In
26   addition, Darigold moves for summary judgment on whether it
     engaged in good-faith in the interactive process to identify a
27   reasonable accommodation for the plaintiff, and accordingly,
     whether compensatory and punitive damages are available. (See
28   Def.’s Mot. for Summ. J. at 16–17.)
                                     2
      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 3 of 36



 1   or 60 pounds, bend, twist, and stand for twelve hours, crawl,

 2   maintain balance to safely climb a six-foot ladder, climb stairs
 3   with only one handrail, and maintain balance to walk safely on
 4   wet, slippery floors.     (Def.’s SUF at 2(b)(i)– (vi)); (see Pl.’s
 5   Resp. to Def.’s SUF at 2 (Docket No. 41).)

 6              The essential functions of a Butter Churn Operator, as

 7   established by Darigold on April 16, 2018, are as follows:

 8        (1) At the start of the shift, the Worker will check
          what customer product is being run during the shift.
 9
          (2) During operation, the Worker will monitor fat and
10
          salt levels on the computer monitor and make
11        adjustments accordingly.

12        (3) Worker will take samples for PH checks on every
          silo change and if dictated by Bulk Packer. This will
13        occur in the Butter Dept. Lab.
14        (4) Worker will also take samples of butter to perform
          fat and salt tests in the Butter Dept. Lab.
15

16        (5) Worker will monitor readings on computer and make
          adjustments in the production flow as necessary.
17
          (6) Worker will monitor salt levels in the salt tank
18        and may use a long handed rod to adjust the salt in
          the tote bag to maintain the flow. Worker will also
19        contact the Warehousemen when another salt tote is
          needed in the salt room. It will be loaded into the
20        dispenser by the Warehousemen using a Forklift. The
21        Worker will feed the opening section into the
          dispenser and cut open the tote bag to initiate flow.
22
          (7) Worker will perform Cleaning In Place (“CIP”)
23        every other day or if required by a customer before
          and after a product run, on the butter churn and
24        related equipment.
25              (a) Worker will dismantle parts of the butter
26              churn and related equipment to clean.

27              (b) Worker will change pipes and hoses to run
                CIP.
28
                                         3
      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 4 of 36



 1              (c) Worker will spray with water hose the inside
                of vats and churn.
 2
                (d) Worker will initiate operation of CIP via
 3              touch screen monitor and will make adjustments as
 4              needed.

 5              (e) Worker will use foaming hose to hose down
                outside of equipment and water hose for rinsing.
 6
                (f) Worker will retrieve fluid samples during the
 7              process and at the conclusion and take samples to
                the Butter Dept. Lab to complete tests.
 8
                (g) Once CIP is completed, Worker will reconnect
 9              parts and change pipes and hoses to begin product
10              processing.

11        (8) Worker will use touch screen monitor to release
          cream from silos and salt to initiated production.
12
          (9) Worker will take samples to test in the Butter
13        Dept Lab to verify the butter product is ready for
          production/packaging. The Worker will continue to
14        take samples throughout the production to verify
15        product is meeting standard requirements. Worker will
          make adjustments as needed using the touch screen
16        monitor.

17        (10) Worker will use water hose to clean up spills.

18        (11) Worker will make notification to Maintenance Dept
          of any breakdown in equipment that Worker can’t
19        correct.
20        (12) Worker will stay in contact with other Retail
21        Line Operators (Bulk Packer, Chip Operator, Quarter
          Pound Operator and Solid Quarter Pound Operator)
22        regarding any shutdowns or changes in production.

23
     (See Pl.’s SUF at 29.)
24
                In December 2013, plaintiff was diagnosed with distal
25
     hereditary motor neuropathy –- a progressive disorder that
26
     results in leg weakness.     (See Pl.’s SUF at 3.)      This condition
27
     causes progressive loss of motor function in the legs and foot
28
                                         4
      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 5 of 36



 1   drop and can impede the ability to walk, balance, bend, and lift

 2   below the waist.    (See Def.’s SUF at 1.)      As a result of his
 3   disability, plaintiff cannot get into or out of a squatting

 4   position, maintain his balance while walking without wearing leg

 5   braces, or bend down and lift things up from the floor while

 6   wearing his leg braces.     (See Def.’s SUF at 2(a)(i)–2(a)(vi);

 7   Pl.’s Resp. to Def.’s SUF at 2.)        Following his diagnosis,

 8   plaintiff began wearing foot braces while at work to help prevent

 9   him from tripping or falling.      (See Pl.’s SUF at 4.)

10              Plaintiff did not formally request accommodations for

11   his disability from Darigold HR but worked out informal

12   “accommodations” with his supervisors.        (See Pl.’s Resp. to

13   Def.’s SUF at 7(a).)     For example, plaintiff was not required to

14   wear composite shoes because they were incompatible with his leg

15   braces.   (See Def.’s SUF at 7(b).)      Another “accommodation” made

16   for plaintiff was that he was not required to “down stack” or

17   unload 55-pound boxes of butter from the bottom two layers of a

18   pallet.   (See Pl.’s SUF. at 45.)       In order to run quality control

19   tests on the butter, Darigold employees place a pallet on the

20   ground and then place a 55-pound box of butter on the pallet in

21   order to run it through the metal detector.        (See id. at 46–47.)

22   There were approximately five to six boxes of butter, each layer

23   separated by a pallet.     (See id.)     Plaintiff testified that the

24   “accommodation” that he worked out with his supervisors was for a

25   co-worker to place the bottom layers of butter boxes and pallets

26   on the ground after they had gone through the metal detector, and
27   plaintiff would do the same with the top layers of butter and
28   pallets, which allowed plaintiff to avoid lifting below his
                                         5
      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 6 of 36



 1   waist.2   (See id. at 48.)

 2               On December 4, 2017, plaintiff slipped on a wet

 3   substance while at work and injured his back.         (See id. at 5.)

 4   After plaintiff’s injury, his health care provider gave him

 5   activity restrictions, including no walking or standing for

 6   prolonged periods of time and no lifting more than 20 pounds, and

 7   he was placed on leave because he could not perform his butter

 8   churn operator duties with those restrictions.         (See Def.’s SUF

 9   at 7(c).)   Plaintiff understood that in order to return to work,

10   Darigold required him to complete a fitness-for-duty examination

11   stating that those restrictions had been removed and that he

12   could walk and stand for prolonged periods of time and lift at

13   least 55 pounds.    (See id.)

14               Between April 16, 2010 and December 4, 2017, Darigold

15   did not have any disciplinary or safety records indicating that

16   it was concerned with plaintiff’s ability to safely or
17   effectively perform his job. (See Pl.’s SUF at 6.)         However,
18   after plaintiff’s injury and the subsequent workers’ compensation

19   process, Darigold learned of plaintiff’s diagnosed disability and

20   its progressive nature.      (See id. at 7.)    In a January 10, 2018,

21   email from Shawn Reiersgaard, Darigold’s Workers’ Compensation

22   Manager, to Amy Glesner, a claims manager for Darigold’s Workers’

23   Compensation insurer, Mr. Reiersgaard stated:

24               I believe the fundamental issue here is
                 [plaintiff’s] doctor allows a return to modified
25               duty with conditions. Darigold has not allowed
26        2    Darigold states that it was not an accepted procedure
27   for five to six pallets of butter boxes to be stacked on top of
     each other. (See Def.’s Resp. to Pl.’s SUF 48 (Docket No. 43-
28   1).)
                                     6
      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 7 of 36



 1                [plaintiff] to return to temporary modified duty
                  because we are concerned his pre-existing
 2                condition (which [is] not associated with the WC
                  claim) put[s] him and his coworkers at risk of
 3                injury. [Plaintiff] wants to work, Darigold
                  wants him to work; we just need assurances that
 4                he can work for Darigold at his job of injury
                  (“JOI”) or at Temporary Modified Duty tasks
 5                without a risk to his health and safety caused by
                  his pre-existing condition.
 6

 7   (See id. at 8.)    In an email from Ms. Glesner to Mr. Reiersgaard

 8   on March 27, 2018, Ms. Glesner wrote that plaintiff had received

 9   a full duty release for his workers compensation claim.           (See id.

10   at 9.)    She also wrote she that she assumed Darigold would not be

11   bringing plaintiff back to work until it knew that he was “fit

12   for the job” and noted that “our nurse is reaching out to see how

13   quickly we can get [plaintiff] in for a [functional capacity

14   evaluation] with a therapist” and that “they would then need a

15   detailed job description to evaluate if [plaintiff] is capable of

16   doing the tasks.”     (See id.)

17                In a letter dated April 27, 2018, the Idaho Industrial

18   Commission stated that plaintiff “may return to the time-of-

19   injury duties on 4/24/18.”        (See id. at 10.)   Despite this,

20   Darigold placed plaintiff on Administrative Leave pending a

21   determination regarding his underlying non-work related

22   disability.    (See id. at 11.)     Darigold sent plaintiff to Dr.

23   Cody Heiner on May 14, 2018 for a Fitness for Duty/Functional

24   Capacity Evaluation to identify whether he could perform the

25   essential functions of his job with his disability.          (See id. at

26   12.)     On May 14, 2018, Dr. Heiner informed Darigold that

27   plaintiff was “capable of working with . . . accommodations.”

28   (See id. at 13.)    Dr. Heiner stated that “the accommodations
                                           7
      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 8 of 36



 1   already worked out with [plaintiff] remain appropriate at this

 2   time.”   (See id.)   He emphasized that plaintiff should “limit
 3   ladder use, and use only stationary ladders of no more than 6

 4   steps, and always with both hands free to grip.”         (See id.)   Dr.

 5   Heiner also stated that plaintiff should not lift below the waist

 6   level because of his inability to bend at the ankles to lift with

 7   the legs.   (See id.)

 8               Instead of returning plaintiff to work, Darigold told

 9   plaintiff that it could no longer make the “accommodations” that

10   plaintiff believed he had previously been given.         (See Def.’s

11   Resp. to Pl.’s SUF 14.)     Darigold’s Senior Director of Human

12   Resources for the Field, Dana Kennedy, testified that plaintiff

13   could not return to work because, among other reasons, he could

14   not lift below waist level because of his inability to bend at

15   the ankles and lift with the legs.       (See id. at 15.)     Darigold

16   also stated that it did not return plaintiff to work after

17   receiving Dr. Heiner’s Fit-for-Duty evaluation because it was

18   unclear whether plaintiff could perform the essential functions

19   of the position with or without reasonable accommodation.         (See

20   Pl.’s SUF at 16.)

21               In a May 24, 2018 email to Darigold’s Total Rewards

22   Manager, Ms. Erin Graf, Mr. Reiersgaard stated that they should

23   notify “Darigold Legal that [plaintiff] has completed a fit-for-

24   duty evaluation” and that they find plaintiff “unfit for duty”,

25   and that because no alternative position was available, HR

26   recommends termination.”     (See id. at 17.)     In response, Ms. Graf
27   stated that Darigold “may want to get some legal guidance on this

28   one” because it had to “offer some form of interactive process to
                                         8
      Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 9 of 36



 1   ensure that we’ve exhausted all obligations we have due to ADA

 2   before we get to the state of separation from service.”           (See
 3   id.)   Ms. Kennedy reiterated that advice was required because

 4   plaintiff “truly believes he was provided accommodations in the

 5   past and does not understand why those accommodations cannot

 6   continue.”    (See id. at 55.)

 7                Darigold then arranged for a physical therapist, Scott

 8   Billing, to perform a KEY Functional Assessment of plaintiff to

 9   determine whether he could perform the essential functions of the

10   job.   (See id. at 19.)    Mr. Billing’s assessment was detailed,

11   and plaintiff was asked if he could perform certain maneuvers,

12   like pushing, pulling, and carrying various amounts of weights,

13   and to perform a variety of “Posture Components” like kneeling,

14   crawling, and climbing stairs.      (See id. at 20.)     Plaintiff was

15   able to lift 55.6 pounds from 30 to 60 inches above his shoulders

16   with 23 repetitions, and 65.6 pounds from 30 to 18 inches at
17   desk/chair level with 27 repetitions.       (See Def.’s Resp. to Pl.’s
18   SUF 22.)   The only lifting activity that plaintiff could not

19   perform was from 18 inches to the floor because of plaintiff’s

20   leg braces and leg weakness.      (See Pl.’s SUF at 21.)      Mr. Billing

21   also reported that plaintiff performed “Kneeling” by placing his

22   right hand on the desk when getting into position.         (See id. at

23   22.)

24                On September 7, 2018, Mr. Billing informed Darigold of

25   his conclusions.     (See id. at 23.)    He stated that plaintiff

26   “demonstrated the current capacity for medium duty work” but that
27   “accommodations may need to be made for chair to floor lifting as
28   he was unable to perform this particular component of the
                                         9
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 10 of 36



 1   assessment.”   (See id.)    Mr. Billing noted that this was because

 2   plaintiff could not perform squatting maneuvers due to his leg

 3   braces and leg weakness.     (See id.)   Following the evaluation by

 4   Mr. Billing, Darigold did not return plaintiff to work because

 5   “it was unclear that plaintiff could perform the essential

 6   functions of the position with or without reasonable

 7   accommodation.”    (See id. at 24.)

 8              On September 20, 2018, Darigold terminated plaintiff.

 9   (See id. at 25.)   Darigold stated that plaintiff was “recently

10   evaluated by an Occupation Medicine physician and on May 14th, it

11   was concluded that you did not have a full release to return to

12   work by the physician.”     (See id.)    The letter also stated that

13   after plaintiff “requested a reconsideration of [his] status,” a

14   functional capacity test was completed, and the results indicated

15   limitations that would not allow plaintiff to complete the

16   essential duties of his job and that plaintiff could not be
17   reasonably accommodated.     (See id. at 25.)     The letter concluded
18   that because plaintiff was “unable to provide medical

19   certification of full release to return to work”, defendant could

20   no longer hold his position.     (See id.)

21              In Ms. Kennedy’s deposition, she testified that

22   plaintiff’s disability prevented him from being able to perform

23   essential functions 7(a–e) and 10.3      (See Def.’s Resp. to Pl.’s

24   SUF 31.)   Darigold concluded that plaintiff could not perform

25   these essential functions, including the ability to pick up a

26        3    These include the essential Cleaning in Place
27   functions, where the worker dismantles parts of the butter churn
     and related equipment to clean and using a water hose to clean up
28   spills on the factory floor.
                                     10
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 11 of 36



 1   water hose, because he “could not bend from the waist or lift

 2   from the waist.”    (See Pl.’s SUF at 32.)     When Ms. Kennedy was
 3   asked whether she had an understanding of whether plaintiff could

 4   pick up a hose off the ground when determining whether plaintiff

 5   could perform the essential functions of his job, she testified,

 6   “[b]ased on the information that others were having to do his job

 7   that he couldn’t do -- again, getting back to the stacking of the

 8   pallets -- that really led us to come to the conclusion that he

 9   wasn’t able to do his position.”        (See id. at 34.)   Ms. Kennedy

10   did not know which essential function of plaintiff’s job required

11   pallets to be stacked, but stated that “the pallets were used to

12   help him do his job and they were stacked very unsafely and

13   high.”   (See id. at 35.)

14                Ms. Kennedy additionally testified that that the

15   problem with the “accommodation” that plaintiff had worked out

16   with his supervisors was that the pallets were “not bound
17   together.”     (See id. at 50.)   Ms. Kennedy emphasized that the
18   pallets were just stacked on top of each other and that it was an

19   environment where it was wet and slippery and that there was a

20   potential for a fall.    (See id.)      Ms. Kennedy testified that the

21   pallets created a greater ability for someone to fall because the

22   factory floor was not a dry surface, and “you’re walking and

23   you’re reaching and somebody that already needs braces -- it’s

24   not something that is a Darigold practice.”        (See id. at 51.)

25   Ms. Kennedy also stated that “this is a facility where there is

26   water on the floor at all times” and that this “just wasn’t a
27   safe environment to have somebody in that was not stable in his
28
                                        11
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 12 of 36



 1   balance.”   (See id. at 61.)4    When Ms. Kennedy was asked if she

 2   had determined that plaintiff’s pre-existing disability put

 3   plaintiff and his coworkers at risk of injury, she testified that

 4   Darigold believed that “it would potentially be a safety issue

 5   for him” because “[f]or an individual who has braces in that

 6   environment, lifting, there is a potential to slip and fall” and

 7   that “those pallets could have fallen any time, the way they were

 8   stacked.”   (See id. at 62.)

 9               In his deposition, plaintiff gave a detailed

10   explanation, while referencing photographs of the workspace,

11   about how he would use alternative body movements to accomplish

12   the essential functions that other Butter Churn Operators might

13   have accomplished by bending at the waist.        (See id. at 40.)   In

14   his deposition, plaintiff testified that if he had to do

15   something below waist level, such as picking up the water hose,

16   he could always get on his knees rather than bend at the waist.
17   (See id. at 41-42.)    Plaintiff stated that “down stacking”
18   pallets and boxes was not a part of his job duties as a Butter

19   Churn Operator, but that if “a supervisor asks me to do something

20   that’s not my job, I take it as, I need your help with one thing

21   real quick.”    (See Pl.’s SUF at 49.)

22               Darigold had always considered plaintiff to be a good

23   employee before terminating him.      (See Pl.’s SUF at 30.)      Prior

24   to his termination, Darigold allowed plaintiff to use various

25

26
          4    In an email from May 21, 2018, Ms. Thorpe West stated
     that plaintiff’s supervisor, Mr. Kenny Rambow, “was aware through
27   others that [plaintiff] did have a propensity to fall and that
     “on the day of the incident, it was reported that [he] had fallen
28   three other times that day.” (See id. at 63.)
                                     12
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 13 of 36



 1   forms of leave from December 5, 2017 to September 20, 2018.           (See

 2   Def.’s SUF at 7(d).)    However, Darigold believed that extending

 3   plaintiff’s leave of absence past the date his employment was

 4   terminated was not a reasonable accommodation because plaintiff’s

 5   physical restrictions due to his disability were permanent.            (See

 6   Def.’s SUF at 5.)    Darigold also contends that it “engaged in the

 7   interactive accommodation process and determined that [it was]

 8   unable to accommodate plaintiff’s restrictions.”         (See Pl.’s SUF

 9   at 53.)   Ms. Kennedy testified that the steps Darigold took to

10   identify reasonable accommodations were (1) reaching out to

11   doctors, (2) performing the functional analysis, (3) having

12   plaintiff analyzed by Mr. Billing, and (4) having three or four

13   specialists and doctors review plaintiff’s medical records to

14   help Darigold identify a way to bring plaintiff back.         (See id.

15   at 54.)

16   III. Discussion
17               Summary judgment is proper “if the movant shows that

18   there is no genuine dispute as to any material fact and the

19   movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

20   P. 56(a).   The party moving for summary judgment bears the

21   initial burden of establishing the absence of a genuine issue of

22   material fact and can satisfy this burden by presenting evidence

23   that negates an essential element of the non-moving party’s case.

24   Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).            If the

25   moving party has properly supported its motion, the burden shifts

26   to the non-moving party to set forth specific facts to show that
27   there is a genuine issue for trial.      See id. at 324.     “Where the
28   record taken as a whole could not lead a rational trier of fact
                                        13
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 14 of 36



 1   to find for the non-moving party, there is no genuine issue for

 2   trial.”   Matsuhita Elec. Indus. Co. v. Zenith Radio Corp., 475
 3   U.S. 574, 587 (1986).    Any inferences drawn from the underlying

 4   facts must, however, be viewed in the light most favorable to the

 5   party opposing the motion.     See id.

 6              The enforcement provision of Title I of the ADA, under

 7   which plaintiff brought suit, provides that:

 8              No covered entity shall discriminate against a
                qualified individual with a disability because of
 9              the disability of such individual in regard to
                job application procedures, the hiring,
10              advancement, or discharge of employees, employee
                compensation, job training, and other terms,
11              conditions, and privileges of employment.
12
     42 U.S.C. § 12112(a).    Under the ADA, an employee bears the
13
     ultimate burden of proving that he is (1) disabled under the Act,
14
     (2) a “qualified individual with a disability,” and (3)
15
     discriminated against “because of his disability.”5         See Nunes v.
16
     Wal-Mart Stores, Inc., 164 F.3d 1243, 1246 (9th Cir. 1999).
17
     Discrimination includes adverse employment action, but it also
18
     “includes an employer’s not making reasonable accommodations to
19
     the known physical or mental limitations of an otherwise
20
     qualified. . . employee, unless [the employer] can demonstrate
21
     that the accommodation would impose an undue hardship on the
22
     operation of [its] business.”     US Airways, Inc. v. Barnett, 535
23
     U.S. 391, 396 (2002) (quoting § 12112(b)(5)(A)); see also Mendoza
24
          5    “Courts interpret the standards for disability
25   [discrimination] under the ADA and the IHRA identically.
26   Accordingly, when the court refers to one statute, its reference
     impliedly includes the other.” Ward v. Sorrento Lactalis, Inc.,
27   392 F. Supp. 2d 1187, 1190 n.1 (D. Idaho 2005) (citation
     omitted).
28
                                        14
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 15 of 36



 1   v. Roman Catholic Archbishop of Los Angeles, 824 F.3d 1148, 1150

 2   (9th Cir. 2016) (stating that the ADA “defines discrimination to

 3   include an employer’s failure to make [a] reasonable

 4   accommodation.”).

 5              Once an employee establishes a prima facie case of

 6   disability discrimination, ordinarily the burden shifts to the

 7   employer to provide “a non-discriminatory reason for that

 8   discharge which ‘disclaims any reliance on the employee’s

 9   disability in having taken the employment action.’”         Snead v.

10   Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093 (9th Cir.

11   2001).   If an employer establishes a non-discriminatory reason

12   for the discharge which disclaims any reliance on the employee’s

13   disability, the employee “bears the burden at trial of showing

14   that [the employer’s] reason for. . . termination was

15   pretextual.”    Id.   However, in cases such as this where the

16   employer acknowledges that it relied upon the terminated

17   employee’s disability as its stated reason for the termination

18   burden shifting does not apply.      Mustafa v. Clark Cnty. Sch.

19   Dist.,   157 F.3d 1169, 1175-76. (9th Cir. 1998).        When an

20   “employer acknowledges reliance on the disability in the

21   employment decision, the employer bears the burden of showing

22   that the disability is relevant to the job’s requirements.”        See

23   id. at 1176.6

24
          6    Because Darigold contends that plaintiff cannot prove
25   his prima facie case that he is a “qualified individual”, it
26   argues that the “relevance of [p]laintiff’s disability to the
     requirements of his job is immaterial” and accordingly did not
27   offer any evidence or arguments related to the relevance of
     plaintiff’s disability to the requirements of the job. (See
28   Def.’s Resp. to Pl.’s Mot. for Summ. J. at 3 n.2(Docket No. 43).)
                                     15
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 16 of 36



 1        A.   Qualified Individual

 2             The central issue here is whether plaintiff is a

 3   “qualified individual” under the ADA “who, with or without

 4   reasonable accommodation, can perform the essential functions of

 5   the employment position that such individual holds or desires.”

 6   42 U.S.C. § 12111(8); see also 29 C.F.R. § 16320.2(m).        7


 7   “Essential functions” are “fundamental job duties of the

 8   employment position . . . not includ[ing] the marginal functions

 9   of the position.”    29 C.F.R. § 1630.2(n)(1); see Cripe v. City of

10   San Jose, 261 F.3d 877, 887 (9th Cir. 2001).        “If a disabled

11   person cannot perform a job’s ‘essential functions’ (even with a

12   reasonable accommodation), then the ADA’s employment protections

13   do not apply.”   Cripe, 261 F.3d at 884–85.       “If, on the other

14   hand, a person can perform a job’s essential functions, and

15   therefore is a qualified individual, then the ADA prohibits

16   discrimination” with respect to the employment actions outlined
17   in 42 U.S.C. § 12112(a).     Id.   An employee must be “qualified” at
18   the time of the alleged discriminatory conduct.        Kaplan v. City

19   of N. Las Vegas, 323 F.3d 1226, 1230 (9th Cir. 2003).

20             “The ADA does not require an employer to exempt an

21   employee from performing essential functions or to reallocate

22   essential functions to other employees.”       See Dark v. Curry

23   Cnty., 451 F.3d 1078, 1089 (9th Cir. 2006).        “Although the

24

25        7    The parties do not dispute that plaintiff is disabled
26   under the terms of the ADA, (see Pl.’s SUF at 3), that plaintiff
     suffered the adverse employment action of the termination of his
27   employment, (see id. at 25), or that plaintiff was terminated
     because of his disability. (See id.; Def.’s Resp. to Pl.’s Mot.
28   for Summ. J. at 3.)
                                     16
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 17 of 36



 1   plaintiff bears the ultimate burden of persuading the fact finder

 2   that he can perform the job’s essential functions . . . an
 3   employer who disputes the plaintiff’s claim that he can perform
 4   the essential functions must put forth evidence establishing
 5   those functions.”    Bates v. United Parcel Serv. Inc., 511 F.3d
 6   974, 991 (9th Cir. 2007).

 7             The Equal Employment Opportunity Commission (“EEOC”)’s

 8   guidelines list the non-exhaustive factors that the court should

 9   consider in determining whether a job duty is “essential”: (1)

10   the employer’s judgment as to which functions are essential; (2)

11   written job descriptions prepared before advertising or

12   interviewing applicants for the job; (3) the amount of time spent

13   on the job performing the function; (4)the consequences of not

14   requiring the incumbent to perform the function; (5) the terms of

15   a collective bargaining agreement; (6) the work experience of

16   past incumbents in the job; and/or (7) the current work

17   experience of incumbents in similar jobs.       29 C.F.R. §

18   1630.2(n)(3)(i)-(vii); see also 42 U.S.C. § 12111(8).

19             A job function may also be considered essential for any

20   of several reasons, including: (i) “the function may be essential

21   because the reason the position exists is to perform that

22   function”; (ii) “the function may be essential because of the

23   limited number of employees available among whom the performance

24   of that job can be distributed”; and/or (iii) “the function may

25   be highly specialized so that the incumber in the position is

26   hired for his or her expertise or ability to perform the
27   particular function.”    29 C.F.R. § 1630.2(n)(2).

28             Darigold argues that plaintiff is not a “qualified
                                        17
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 18 of 36



 1   individual” under the ADA who could perform the essential

 2   functions of his post with or without reasonable accommodations.
 3   (See Def.’s Mot. for Summ. J. at 11-15.)       Plaintiff counters that
 4   he is a “qualified employee”, noting that he was able to perform

 5   the essential functions of his post for four years following his

 6   diagnosis with informal “accommodations” that he had worked out

 7   with his supervisors.    (See Pl.’s Mot. for Summ. J. at 10–19.)

 8   Plaintiff also emphasizes that he was cleared to return to work

 9   with accommodations by Dr. Heiner and that Mr. Billing stated

10   that plaintiff could return to medium-duty work with possible

11   accommodations for chair to floor lifting.        (See Pl.’s SUF at 13,

12   23.)    The court will address each disputed essential function in

13   turn.

14               1. Squatting or Stooping Near Floor

15               Darigold argues that Butter Churn Operators must be

16   able to stoop or squat near the floor.       (See Def.’s Reply in
17   Supp. of Mot. for Summ. J. at 3 (Docket No. 45).)         It states that

18   squatting or stooping is necessary in order to perform the

19   essential functions of taking samples of butter and to perform

20   Cleaning In Place.    (See id.)   In particular, Darigold argues

21   that the Butter Churn Operators must squat or stoop to access

22   sample ports and to change, repair or replace hose, pipes,

23   valves, and other equipment as part of the CIP process.           (See

24   id.)    Plaintiff is indisputably unable to get into or out of a

25   squatting position because of his disability.        (See Def.’s SUF at

26   2(iii).)   Instead, plaintiff would kneel to accomplish these
27   essential functions.    (See Pl.’s SUF at 40–42.)
28               The “Posture Requirement” section of the Butter Churn
                                        18
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 19 of 36



 1   Operator “Functional Job Analysis” states that the “[w]orker has

 2   choice in bending, kneeling, squatting, and stooping in
 3   performance of some duties below waist level.”        (See Decl. of
 4   Karin Jones in Supp. of Mot. for Summ. J. at Ex. 28, p.6 (“Jones

 5   Decl.”).)   Despite this, Darigold apparently contends that

 6   kneeling on the floor in the Butter Department is not acceptable

 7   for safety reasons.    (See Def.’s Reply in Supp. of Mot. for Summ.

 8   J. at 8.)   Darigold argues that “if someone’s hand or knee

 9   touches the ground . . . it can result in the transfer of a

10   contaminant from the floor (including the chemicals used to clean

11   during the CIP process) to the equipment, and possibly to the

12   product itself.”   (See Decl. of Nick Kinslow in Supp. of Def.’s

13   Mot. for Summ. J. at ¶ 7 (“Kinslow Decl.”) (Docket No. 34-21).)

14   However, Darigold has provided no evidence as to why a knee-pad

15   covered knee would cause any more of a contamination risk to

16   Darigold’s products than an employee’s shoes or why plaintiff’s
17   hand was more likely to touch the ground while kneeling than any
18   other employee who performs these essential functions by
19   squatting or stooping.    (See Pl.’s Reply in Supp. of Mot. for

20   Summ. J. at 16 (Docket No. 46).)8       Darigold has not produced any

21

22
          8    Plaintiff disputes defendant’s statement that plaintiff
     could not get in or out of a kneeling position without holding
23   onto something. (See Pl.’s Resp. to Def.’s SUF at 2.) Although
     Darigold argues that plaintiff would grab onto machinery parts to
24   lower and raise himself from a kneeling position, plaintiff
     argues that Darigold has failed to present any evidence that it
25   is not the standard practice for Darigold employees to grab, lean
26   or even sit on equipment in the way that plaintiff did and notes
     that there is no evidence that he ever damaged any Darigold
27   property during his tenure. (See Def.’s Resp. to Pl.’s Mot. for
     Summ. J. at 7; Pl.’s Reply in Supp. of Mot. for Summ. J. at 10.)
28
                                        19
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 20 of 36



 1   health and safety protocols that would allow this court to

 2   determine the risks of cross-contamination from kneeling as
 3   opposed to squatting or stooping.       Perhaps most importantly, if
 4   there were such a high risk of cross-contamination because
 5   plaintiff knelt to perform these essential functions, it begs the
 6   question why no one at Darigold raised any safety concerns about
 7   plaintiff’s kneeling in the four years after his disability
 8   diagnosis.

 9                  Accordingly, there is a genuine issue of material fact
10   as to whether allowing him to perform the essential functions of
11   taking samples of butter and cleaning in a kneeling position,
12   rather than by squatting or stooping, constitutes a reasonable
13   accommodation.
14                  2. Lifting 55-Pound Boxes from Below Waist Level
15                  Darigold states that an essential function of the

16   Butter Churn Operator job is the ability to lift 55-pound boxes
17   of butter from below waist level and “down stack” them onto
18   pallets.   9    (See Def.’s Reply in Supp. of Mot. for Summ. J. at 4.)

19   In Darigold’s view, an essential part of the Butter Churn

20   Operator job is to cover for the Bulk Pack Operator’s duties

21   during meal and rest breaks and to periodically work in the Re-

22   Melt Room where pallets of butter are emptied out of boxes and

23
          9    Darigold has at times appeared to contend that
24   plaintiff was unable to pick up a water hose off the ground in
     order to perform many of the essential cleaning functions. (See
25   Pl.’s SUF at 31–32.) However, plaintiff asserts that he had no
26   trouble picking up the water hose and could always get on his
     knees to do so. (See id. at 42.) Darigold has not focused on
27   whether or not plaintiff could pick up a hose in order to clean
     in its motions and therefore the court will not address this
28   issue further.
                                     20
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 21 of 36



 1   added back into the production line.       (See id. at 5.)    Plaintiff

 2   is unable to bend down and lift things up from the floor below

 3   waist level because his leg braces prevent him from bending at

 4   the knees and lifting with his legs rather than his back.         (See

 5   Def.’s SUF at 2(vi).)

 6              In the Functional Job Analysis that Darigold

 7   commissioned on April 16, 2018 as a result of plaintiff’s

 8   disability, providing support during breaks for the Bulk Packer

 9   is not listed as an “Essential Function” but rather appears under

10   the category “Other Functions.”      (See Ex. 28 to Jones Decl. at

11   3.)   Working in the Re-melt room is not listed in the Functional

12   Job Analysis at all.    Plaintiff testified that these functions

13   were not part of his job as a Butter Churn Operator but something

14   that he assisted with if asked by his supervisors.         (See Pl.’s

15   SUF at 48.)   Nevertheless, Darigold now contends that covering

16   for these posts, and the heavy lifting that these posts require,
17   are “essential functions” of a Butter Churn Operator because of
18   the “limited number of employees available among whom the
19   performance of that job function can be distributed.”         See 29
20   C.F.R. § 1630.2(n)(2)(ii).

21              Given the conflicting evidence submitted by the

22   parties, there is a genuine issue of material fact as to whether

23   lifting heavy boxes of butter below waist level in order to

24   provide support during breaks for the Bulk Packer Operator and to

25   assist in the Re-melt room is an essential function of the Butter

26   Churn Operator position.10
27
           10  Because there is a genuine issue of material fact as to
28   whether lifting heavy boxes of butter below waist level in order
                                     21
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 22 of 36



 1              3. Climbing Stairs Using a Single Handrail

 2              Darigold also argues that the ability to climb up and

 3   down stairs while holding only onto a single handrail on one side

 4   of the staircase is an essential requirement of the Butter Churn

 5   Operator Position.    (See Reply in Supp. of Mot. for Summ. J. at

 6   3.)   The “Functional Job Analysis” of the Butter Churn Operator

 7   position states that Butter Churn Operators are occasionally

 8   required to climb stairs.     (See Ex. 11 to Jones Decl. at 3.)

 9   During each shift, a Butter Churn Operator is required to climb a

10   set of stairs in order to view and log information on a computer

11   screen located on a platform and to look into the door and site

12   glass of the butter churn to make sure that the consistency looks

13   right. (See Kinslow Decl. at ¶ 5.)      Those stairs have only one

14   handrail due to equipment on the other side which hinders the

15   installation of a handrail there.      (See id. at ¶ 6.)     Darigold

16   states that it is unsafe to hold onto the site glass on the side

17   of the stairs which lacks a handrail because “it was not built

18   for that purpose” and the site glass gets very hot and slick

19   during the four-hour Cleaning in Place process that occurs every

20   24 to 48 hours.   (See id.)    Darigold also contends that the

21   Butter Churn Operator sometimes needs a free hand while climbing

22   the stairs to carry the clipboard used for logging the readings

23   from the screen or a replacement site glass and clamp.            (See id.)

24              Despite the evidence proffered by Darigold, there is

25   to cover for the Bulk Packer Operator on meal and rest breaks or
26   to assist in the Re-Melt room are essential functions of the
     Butter Churn Operator position, the court need not determine at
27   this stage whether the stacking of pallets or having another co-
     worker unload the bottom layers of pallets is a reasonable
28   accommodation.
                                     22
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 23 of 36



 1   nothing in the record that affirmatively demonstrates plaintiff

 2   was incapable of ascending stairs while holding only one
 3   handrail.   Although plaintiff did testify that he sometimes would
 4   place his hand on the site glass in addition to the handrail when
 5   climbing stairs, (see Jones Decl. at Ex. 1, 285:20–286:14.), it
 6   is not clear from the record that plaintiff was unable to ascend

 7   the stairs without doing so.     While plaintiff apparently used two

 8   handrails when climbing stairs during the Key Fitness Assessment

 9   with Mr. Billing, it is not clear that he was ever tested on his

10   ability to ascend or descend stairs with one handrail.            (See

11   Pl.’s Reply in Supp. of Mot. for Summ. J. at 11; Jones Decl. Ex.

12   18 at 5.)   Although Dr. Heiner stated that plaintiff should use

13   stationary ladders with both hands free to grip, (see id. at Ex.

14   15), he does not appear to have ever evaluated whether plaintiff

15   could ascend stairs with only one handrail.        After considering

16   all the evidence, the court concludes that there is a genuine
17   issue of material fact as to whether plaintiff can ascend a
18   staircase with one handrail in order to in order to view and log
19   information on a computer screen located on a platform.11
20               4. Physical Requirements as Essential Functions

21               As illustrated above, Darigold’s central argument is

22   that many of plaintiff’s permanent physical limitations due to

23   his disability make him unable to meet many of the physical

24   requirements for performing the essential functions of Butter

25   churn operator position.     (See Def.’s Mot. for Summ. J. at 13.)

26
27        11   The court does not decide whether using one hand on a
     handrail to ascend or descend the stairs is an essential part of
28   the Butter Churn Operator position.
                                     23
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 24 of 36



 1   While the court finds this argument unpersuasive at the summary

 2   judgment stage for the reasons set forth above, it is not clear
 3   whether such physical requirements can constitute the essential
 4   functions of a post under the ADA.      The Interpretive Guidance on
 5   Title I of the Americans with Disabilities Act, 29 C.F.R. Pt.

 6   1630, App., elaborates on the reasonable accommodation process by

 7   stating that if a position requires an employee to pick up fifty

 8   pound sacks and carry them from the company loading dock to the

 9   storage room, “the essential function and purpose of the job is

10   not the requirement that the job holder physically lift and carry

11   the sacks, but the requirement that the job holder cause the sack

12   to move from the loading dock to the storage room.”         Id.

13              Darigold attempts to explain this apparent

14   contradiction in their argument by saying that plaintiff has

15   “failed to take into account the specific environment in which

16   the position’s essential functions were performed, which made
17   compliance with Darigold’s health and safety protocols critical.”
18   (See Def.’s Resp. to Pl.’s Mot. for Summ. J. at 5.)         Darigold
19   contends that the essential functions of plaintiff’s position

20   implicitly included the ability to use or avoid certain physical

21   movements as needed to conform to Darigold’s standards.           (See

22   id.)   However, as stated above, Darigold has not produced or

23   identified any “reasonable health and safety protocols” for the

24   court to analyze nor has it asserted that its employees have been

25   informed of these protocols or that they are enforced.            (See

26   Pl.’s Reply in Supp. of Mot. for Summ. J. at 3.)         Therefore, the
27   court cannot readily determine whether certain body movements or
28   physical functions constitute essential functions of the Butter
                                        24
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 25 of 36



 1   Churn Operator position because using other movements would

 2   violate Darigold’s health and safety standards.12
 3               Accordingly, after considering the evidence presented

 4   by both parties, the court determines that there is a genuine

 5   issue of material fact as to whether plaintiff was a “qualified

 6   individual” who, with or without reasonable accommodation, could

 7   perform the essential functions of the employment position.       The

 8   parties’ motions for summary judgment on this issue will

 9   therefore be denied.

10        B.   Examinations in Violation of 42 U.S.C. § 12112(d)(4)(A)

11             Plaintiff argues that Darigold inquired into

12   plaintiff’s medical history and records regarding his disability

13   in violation of 42 U.S.C. § 12112(d)(4)(A) by forcing him to

14   undergo two fitness-for-duty examinations.        (See Pl.’s Mot. for

15   Summ. J. at 24.)13   Employers “shall not require a medical

16        12   Darigold primarily relies on unpublished out of circuit
     precedent for its contention that physical functions can
17
     constitute essential functions of a position. Darigold also
18   relies on one unpublished Ninth Circuit case, Taylor v. Renown
     Health, 675 F. App’x 676, 677 (9th Cir. 2017), in which the Ninth
19   Circuit affirmed a district court’s finding that lifting over 50
     pounds was an essential function of a Certified Nursing
20   Assistant. Not only is Taylor not binding, it also employed a
     different standard than the one at issue here for determining
21   what constitutes a “qualified individual” under the ADA. In
22   Taylor, the plaintiff contended she was “regarded as disabled”,
     which requires a plaintiff to make prima facie showing that she
23   was able to perform the essential functions of the job without
     accommodation in order to demonstrate that she was a “qualified
24   individual.” Taylor, 675 F. App’x at 677. This is not the test
     at issue here, and therefore, the court does not find Taylor
25   persuasive.
26        13   Plaintiffs need not prove that they are “qualified
27   individuals” with a disability in order to bring claims
     challenging the scope of medical examinations under the ADA. See
28   Fredenburg v. Contra Costa Cnty. Dept. of Health Servs., 172 F.3d
                                     25
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 26 of 36



 1   examination and shall not make inquiries of an employee as to

 2   whether such employee is an individual with a disability or as to
 3   the nature or severity of the disability, unless such examination
 4   or inquiry is shown to be job-related and consistent with
 5   business necessity.”    42 U.S.C. § 12112(d)(4)(A).       The
 6   implementing regulations also state that an employer “may make
 7   inquiries into the ability of an employee to perform job-related
 8   functions.”    Indergard v. Ga.-Pac. Corp., 582 F.3d 1049, 1053

 9   (9th Cir. 2009) (citing 29 C.F.R. § 1630.14(c)); see also 29 CFR

10   §§ 1630.13; 1630.14(c).     The “business necessity” standard is

11   “quite high, and is not to be confused with mere expediency.”

12   Brownfield v. City of Yakima, 612 F.3d 1140, 1145 (9th Cir.

13   2010).    The “business necessity” test is objective, and the

14   employer bears the burden of demonstrating business necessity.

15   See id. at 1146.

16               Plaintiff complains that Darigold inquired into his

17   disability after learning about his diagnosis from his workers’

18   compensation records, in violation of Darigold’s EEOC policy.14

19   Plaintiff relies on Yin v. California,15 95 F.3d 864, 868 (9th

20   1176, 1181 (9th Cir. 1999).
21        14   Darigold’s EEOC policy states that “[n]o questions in
22   any examination, application form, or other personnel proceeding,
     will be framed as to attempt elicit information concerning
23   protected characteristics from an applicant, eligible candidate,
     or employee.” (See Pl.’s SUF at 58.)
24
          15   Plaintiff also purports to rely on Bentivegna v. U.S.
25   Department of Labor, 694 F.2d 619, 621–22 (9th Cir. 1982), and
26   Cripe, 261 F.3d at 890. However, neither case deals with medical
     examinations, but rather concern the requirement under 29 C.F.R.
27   § 32.14 that job qualifications that tend to exclude people with
     disabilities must be consistent with business necessity. These
28   cases are therefore of little assistance to the court on this
                                     26
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 27 of 36



 1   Cir. 1996), and contends that the business necessity standard

 2   cannot be met without showing that the “employee’s health
 3   problems have had a substantial and injurious impact on an
 4   employee’s job performance.”     However, the Ninth Circuit has made
 5   clear that the business necessity standard may be met even before
 6   an employee’s work performance declines if the employer is faced
 7   with “significant evidence that could cause a reasonable person
 8   to inquire as to whether an employee is still capable of

 9   performing his job.”    Brownfield, 612 F.3d at 1146.       The EEOC
10   Enforcement Guidance also states that the “business necessity”

11   standard may be met when an employer is given reliable

12   information “by a credible third party that an employee has a

13   medical condition, or the employer may observe symptoms

14   indicating that an employee may have a medical condition that

15   will impair his/her ability to perform essential job functions or

16   will pose a direct threat.”     See EEOC Enforcement Guidance on
17   Disability-Related Inquiries and Medical Examinations of

18   Employees Under the ADA, (EEOC July 26, 2000).

19              The court agrees that Darigold had an objective and

20   legitimate basis to doubt plaintiff’s ability to perform his

21   duties.   In December 2017, plaintiff had a significant fall at

22   work and Darigold learned through the workers’ compensation

23   process that plaintiff had distal hereditary motor neuropathy.

24   (See Def.’s Reply in Supp. of Mot. for Summ. J. at 12.)           In a

25   medical evaluation for plaintiff’s back injury shortly after his

26   fall, plaintiff’s doctor noted that plaintiff “falls all the
27

28   point.
                                        27
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 28 of 36



 1   time” and had “significant paralysis of his dorsiflexors and

 2   plantar flexors of his feet with atrophy of the calf muscles.”
 3   (See Jones Decl. at Ex. 3.)     Another doctor who examined
 4   plaintiff shortly after his injury noted that plaintiff was “only

 5   able to partially extend both his lower legs”, “ha[d] no strength

 6   or range of motion and his feet or ankles”, and “no strength due

 7   to his neuropathy.”    (See id. at Ex. 5.)     Moreover, Darigold also

 8   learned from plaintiff’s supervisor that plaintiff “did have a

 9   propensity to fall” and that “on the day of the final incident,

10   it was reported that [plaintiff] had fallen three other times

11   that day.”     (See Pl.’s SUF at 63.)

12                Plaintiff argues that there was no need for the

13   functional capacity evaluation by Mr. Scott Billing because Dr.

14   Heiner had informed Darigold that plaintiff could return to work

15   with the same “accommodations” previously provided. (See Pl.’s

16   Resp. to Def.’s SUF at 6(b).)     However, the evaluation by Mr.

17   Billing was much more thorough and provided significantly more

18   objective data than Dr. Heiner’s evaluation regarding plaintiff’s

19   physical abilities and restrictions.       (See Pl.’s SUF at 20; Jones

20   Decl. at Exs. 15, 16–18.)     In sum, the record clearly indicates

21   that the two medical examinations of plaintiff were job-related

22   and that Darigold had good cause for attempting to determine

23   whether plaintiff could safely perform his job.        See Yin, 95 F.3d

24   at 868.

25                Moreover, it was plaintiff who requested that Darigold

26   grant him reasonable accommodations, or continue to provide him
27   the informal “accommodations” that he had worked out with his
28   supervisors, in connection with his return to work.         (See Mot.
                                        28
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 29 of 36



 1   for Summ. J. at 19.)     Under the ADA, “an employer may request

 2   [that] the employee undergo a medical examination as part of a
 3   request for reasonable accommodation.”       Welch v. Haw. Med. Serv.
 4   Ass’n, No. 01-00127 HG-BMK, 2002 WL 31028641, at *10 (D. Haw.

 5   July 12, 2002) (citing Kennedy v. Superior Printing Co., 215 F.3d

 6   650, 656 (6th Cir. 2000)).     The fitness-for-duty examinations

 7   were therefore entirely appropriate for this reason as well.

 8                Accordingly, the court concludes as a matter of law

 9   that plaintiff’s two fitness-for-duty examinations were permitted

10   by the ADA and were job-related and consistent with business

11   necessity.    Darigold is therefore entitled to summary judgment on

12   this claim.

13        C.      Good Faith Engagement in Interactive Process

14                Darigold additionally argues that plaintiff’s request

15   for compensatory and punitive damages under the ADA fails as a

16   matter of law because such damages are not available where the
17   employer “demonstrates good faith” efforts to engage in an
18   interactive process in order to identify, if possible, a
19   reasonable accommodation that would permit plaintiff to maintain
20   his employment.    See 42 U.S.C.    § 1981a(a)(3).    The term
21   “‘reasonable accommodation’ may include . . . acquisition or

22   modification of equipment or devices . . . and other similar

23   accommodations for individuals with disabilities.”         42 U.S.C. §

24   12111(9).    “Once an employer becomes aware of the need for

25   accommodation, that employer has a mandatory obligation under the

26   ADA to engage in an interactive process with the employee to
27   identify and implement appropriate reasonable accommodations”
28   that will enable the employee to perform his job duties.
                                        29
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 30 of 36



 1   Humphrey v. Memorial Hospitals Ass’n, 239 F.3d 1128, 1137 (9th

 2   Cir. 2001).   Ninth Circuit “precedent establishes that employers

 3   must engage in an interactive, individualized dialogue with

 4   employees to identify potential options which might serve as

 5   reasonable accommodations.”     Stephenson v. United Airlines, Inc.,

 6   9 Fed. Appx. 760, 765 (9th Cir. 2001).

 7             The interactive process requires communication and

 8   good-faith exploration of possible accommodations between

 9   employers and individual employees, and neither side can delay or

10   obstruct the process.    See id.    Employers who fail to engage in

11   the interactive process in good faith face liability for the

12   remedies imposed by the statute if a reasonable accommodation

13   would have been possible.     See id. at 1137–38.     “An appropriate

14   reasonable accommodation must be effective in enabling the

15   employee to perform the duties of the position.”         See id. at 1137

16   (internal citations omitted).      The plaintiff bears the burden of

17   showing “the existence of a reasonable accommodation that would

18   have enabled him to perform the essential functions of an

19   available job.”   Dark, 451 F.3d at 1088.      To avoid summary

20   judgment, however, plaintiff “need only show that an

21   accommodation seems reasonable on its face, i.e., ordinarily or

22   in the run of cases.”    See id. (internal citations omitted).

23             Plaintiff argues that he had been provided reasonable

24   accommodations, albeit informal ones, which permitted him to

25   perform the essential functions of his job for four years

26   following his disability diagnosis.      (See Pl.’s Mot. for Summ. J.
27   at 20.)   As discussed above, the “accommodations” which both

28   parties identify plaintiff received were: (1) being exempt from
                                        30
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 31 of 36



 1   wearing composite shoes because he could not comfortably do so

 2   while wearing his leg braces (see Def.’s SUF at 7(b)), and (2)
 3   for a co-worker to place the bottom layers of butter boxes and

 4   pallets on the ground after they had gone through the metal

 5   detector, while plaintiff would do the same with the top layers

 6   of butter and pallets which allowed plaintiff to avoid lifting

 7   below the waist.16   (See Pl.’s SUF at 48.)      Plaintiff additionally

 8   explained that he would use alternative body movements, such as

 9   kneeling, to accomplish duties that might otherwise be

10   accomplished by bending at the waist or squatting.         (See id. at

11   40–42.)   That plaintiff was able to work as a Butter Churn

12   Operator for four years with these informal accommodations and

13   alternative body movements, without any disciplinary or safety

14   records indicating that Darigold was in any way concerned with

15   his ability to safely or effectively perform his job, (see Pl.’s

16   SUF at 6), satisfies plaintiff’s duty to show that these

17   accommodations appear reasonable on their face.17        See Dark, 451

18   F.3d at 1088.

19             Darigold contends that it engaged in the interactive

20   process by reaching out to doctors, having the functional

21   analysis evaluations performed by Dr. Heiner and Dr. Billing, and

22   having three or four specialists/doctors review plaintiff’s

23
          16   As detailed above, it is a genuine issue of material
24   fact whether “down stacking” butter boxes to cover for the Bulk
     Packer on meal and rest breaks or to assist in the Re-melt Room
25   constitutes an essential function of the Butter Churn Operator
26   Position.

27        17   The court makes no finding at this stage as to whether
     these accommodations are reasonable as a matter of law.
28
                                        31
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 32 of 36



 1   medical records.   (See Pl.’s SUF at 54.)      Darigold also argues

 2   that it “far exceeded its obligation to engage with plaintiff to

 3   find a reasonable accommodation for his physical limitations”

 4   because “[p]laintiff was provided with almost a full year of

 5   leave, almost all of which was paid . . . and Darigold sought the

 6   advice and input of numerous internal stakeholders, both at

 7   corporate headquarters and in the Caldwell facility.”         (See

 8   Def.’s Mot. for Summ. J. at 17.)      However, none of these steps

 9   identified by Darigold clearly constitute a reasonable

10   accommodation that could have enabled plaintiff to perform his

11   job duties, as required by the ADA.18      See Humphrey, 239 F.3d at

12   1127 (emphasis added).    The ADA “requires every type of employer

13   to find ways to bring the disabled into its ranks, even when

14   doing so imposes some costs and burdens.”       Cripe, 261 F.3d at

15   881.

16               Whether an accommodation is reasonable “depends on
17   the individual circumstances of each case, and requires a fact-
18   specific, individualized analysis of the disabled individual’s
19   circumstances and the [potential] accommodations.”         Dunlap v.
20   Liberty Natural Prods., Inc., 878 F.3d 794, 799 (9th Cir. 2017)

21

22
            18 Both parties agree that additional paid medical leave
     would not have had any impact on plaintiff’s ability to perform
23   the essential functions of his job, albeit for different reasons.
     Plaintiff argues that it would have made no difference for
24   Darigold to extend his leave as a reasonable accommodation
     because he was able and willing to return to work as a Butter
25   Churn Operator. (See Pl.’s Resp. to Def.’s Mot. for Summ. J. at
26   16–17 (Docket No. 40).) Defendant argues that it did not extend
     plaintiff’s paid medical leave because his physical restrictions
27   were permanent and would only worsen over time and because his
     health care providers could not safely revise or reduce his
28   restrictions. (See Def.’s Mot. for Summ. J. at 15.)
                                     32
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 33 of 36



 1   (internal citation omitted).     After considering the evidence

 2   presented by both parties, the court concludes that there is a
 3   genuine issue of material fact as to whether Darigold engaged in
 4   the interactive process in good faith to determine whether a
 5   reasonable accommodation could be identified for plaintiff.           The
 6   court will therefore deny summary judgment on this issue.
 7   IV.   Motions to Seal
 8              Defendant requests that the court seal Exhibits 2-5, 8,

 9   10, 12-15, 17-18, 21-22, and 28 to the Jones Declaration.           (See

10   Def.’s Mot. to Seal.)    Plaintiff requests that the court seal

11   Exhibits D, E, and K to the Declaration of Jeremiah Hudson in

12   Support of Plaintiff’s Motion for Partial Summary Judgment,

13   (“Hudson Decl.”) (Docket No. 37-3), and Ex. B to the Supplemental

14   Declaration of Jeremiah Hudson in Support of Plaintiff’s Response

15   to Defendant’s Motion for Summary Judgment, (“Supp. Hudson

16   Decl.”) (Docket No. 40-1.).     (See Pl.’s Mot. to Seal.)         Defendant
17   does not oppose plaintiff’s motion to seal.        (See Docket No. 44.)

18              A party seeking to seal a judicial record bears the

19   burden of overcoming a strong presumption in favor of public

20   access.   Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172,

21   1178 (9th Cir. 2006).    The party must “articulate compelling

22   reasons supported by specific factual findings that outweigh the

23   general history of access and the public policies favoring

24   disclosure, such as the public interest in understanding the

25   judicial process.”    Id. at 1178-79 (citation omitted).          In ruling

26   on a motion to seal, the court must balance the competing
27   interests of the public and the party seeking to keep records
28   secret.   Id. at 1179.
                                        33
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 34 of 36



 1              Defendant and plaintiff seek to file under seal certain

 2   documents that are subject to their stipulated protective order
 3   and have been designated by the defendant as “confidential” and
 4   “documents referring or related to confidential and proprietary
 5   business information; . . . or confidential policies, procedures
 6   or training materials of defendant.”       (See Def.’s Mot. to Seal at
 7   2.; Pl.’s Mot. to Seal at 1.)     Within this category are Exhibits

 8   D and K to the Hudson Declaration which consist of Darigold’s

 9   disability accommodations and policies.       These policies are key

10   pieces of evidence in this case that are relied on by both

11   parties, and the court cannot conclude that they contain

12   confidential and proprietary business information which outweigh

13   the public policies favoring disclosure.       See Kamakana, 447 F.3d

14   at 1178.

15              The parties also seek to seal several documents because

16   they allegedly “contain confidential and proprietary business
17   information” regarding Darigold’s butter churn operations that
18   “could harm its competitive and business interests if widely
19   disclosed to the public.”     (See Def.’s Mot. to Seal at 2.)     The
20   documents that the parties have identified as falling within this

21   category are Exhibit E to the Hudson Declaration, Exhibits 10 and

22   14 to the Jones Declaration, and Exhibit B to the Supplemental

23   Hudson Declaration.    Exhibit 10 contains defendant’s Standard

24   Operating Procedures for “Churn 1 Setup from Lactic to Unsalted

25   or Salted Butter”.    The other exhibits, which appear identical,

26   consist of a series of photographs of defendant’s butter churn
27   equipment setup and employees following various steps of
28   defendant’s processes to produce butter.       Based on the
                                        34
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 35 of 36



 1   information provided, the parties have failed to demonstrate

 2   compelling reasons to seal the exhibits at issue in their
 3   entirety.   Further, sealing this information may prevent the
 4   public from understanding the basis upon which the court makes
 5   its decisions, and the parties fail to explain how the harm
 6   outweighs public policies favoring disclosure.        See Kamakana, 447
 7   F.3d at 1178–79.

 8               Defendant additionally argues that Exhibits 2-5, 8, 12-

 9   13, 15, 17-18, 21-22, and 28 of the Jones Declaration should be

10   sealed because they contain plaintiff’s medical records and

11   sensitive health information.     (See Def.’s Mot. to Seal at 2.)

12   However, plaintiff did not designate these files as confidential,

13   nor has plaintiff responded to or joined the request to seal.

14   Moreover, plaintiff’s briefing and exhibits included in their

15   motion for summary judgment and opposition contain no requests to

16   seal or redactions despite disclosing what might otherwise be
17   protected health information.     In other words, plaintiff appears
18   to have no objection to the disclosure of the information
19   defendant seeks to seal, which consists of plaintiff’s own health

20   information.   Moreover, many of the documents that defendant

21   seeks to seal under the rationale of protecting plaintiff’s

22   confidential health information do not appear to contain any

23   confidential health information. (See Jones Decl. at Exs. 22,

24   28.)

25               Under these circumstances, neither party has

26   articulated compelling reasons to overcome the strong presumption
27   in favor of public access.     See Kamakana, 447 F.3d at 1178.
28   However, the court notes that there is some personal information
                                        35
     Case 1:20-cv-00224-WBS Document 48 Filed 08/11/21 Page 36 of 36



 1   in the exhibits, such as plaintiff’s address, phone number, and

 2   medical record numbers, which may merit protection.
 3              IT IS THEREFORE ORDERED that defendant’s Motion for
 4   Summary Judgment (Docket No. 34), be and hereby is, GRANTED on
 5   plaintiff’s second claim that defendant violated the ADA and IHRA
 6   by requiring him to undergo two medical examinations.
 7   Defendant’s Motion for Summary Judgment is DENIED in all other
 8   respects. Plaintiff’s Motion for Partial Summary Judgment (Docket

 9   No. 37), is DENIED in its entirety.
10              IT IS FURTHER ORDERED that defendant’s Motion to File
11   Documents under Seal (Docket No. 35) and plaintiff’s Motion to
12   File Documents under Seal (Docket No. 38) be, and the same hereby
13   are, DENIED WITHOUT PREJUDICE.      Within ten days from the date of
14   this Order, the parties shall each file a revised request to seal
15   which complies with Idaho Local Rule 5.3 and Kamakana, 447 F.3d

16   at 1178.   The court may also consider a more tailored request,

17   such as redacting portions of the Standard Operating Procedures

18   or photographs that allegedly contain confidential and

19   proprietary business information, if such a request protects the

20   public’s interest in disclosure without disclosing defendant’s

21   confidential and proprietary business information.

22   Dated:   August 11, 2021

23

24

25

26
27

28
                                        36
